DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 August 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 23 June 2021.
Claim 17 has been cancelled.
Claims 1-16 and 18-26 are currently pending and considered below.

Claim Objections
Claims 2, 16, and 19 are objected to because of the following informalities:  
Claim 2, line 1, “wherein one or more” should read --wherein the one or more--
Claim 16, line 5, “the remote computing device” should read --the remote device-- (due to amendments to independent claim 1)
Claim 19, line 2, “the remote computing device” should read --the remote device-- (due to amendments to independent claim 1)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein one or both of the one or more tension measurement devices” in lines 1-2. It is unclear if this limitation is stating that there are two tension measurement devices, or if this limitation should read similar to --wherein at least one of the one or more tension measurement devices--.
Claim 15 is rejected by virtue of dependency on rejected claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the limitation “wherein the resistance strap comprises an elastic resistance material.” However, claim 4 depends from claim 1, where claim 1 similarly recites the limitation “a resistance strap comprising an elastic resistance material” in line 2. Therefore, claim 4 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oltorik (US Publication No. 20200023229).
Regarding independent claim 1, Oltorik discloses a tension trainer system (embodiment of Fig. 19) comprising:
a resistance strap (right resistance band and left resistance band 106 each having a first end attached to a human interface mechanism 109 and a second end attached to an anchor point, paragraph [0110] lines 2-10, “For example, one or more resistance bands can be coupled at one respective end with one or more corresponding human interface mechanisms 109, with a force sensor 122 incorporated in either the resistance band or the human interface mechanism 109. The other end of each resistance band 106 can be coupled to a pole. For example, the other end of each resistance band 106 can be coupled to a pole secured into a floor and/or ceiling, thereby providing a relatively immovable anchor”; insomuch as Applicant has shown the resistance strap can be comprised of a first strap and a second strap by having a first and a second strap connected to a common anchor attachment point, the Office takes the position that the right resistance band and the left resistance band 106 being anchored at a common anchor attachment point of a pole of Oltorik constitutes a resistance strap) comprising an elastic resistance material (paragraph [0089] lines 1-2, “The resistance bands 106 may be of varying length, diameter, and elastic material to allow for varying resistance”) and having a first portion (right resistance band 106) and a second portion (left resistance band 106);
an anchor attachment point (point of attachment of each of the left and right resistance bands anchored to the pole, paragraph [0110] lines 2-10 cited above) disposed between the first portion and the second portion of the resistance strap (when both the right and left resistance bands are anchored to the pole, the pole will be disposed between the right and left resistance bands);
grip attachment points (coupling mechanisms 107 of right and left resistance bands for attachment to human interface mechanism 109), wherein a first one of the grip attachment points is disposed at an end of the first portion of the resistance strap opposite that of the anchor attachment point and a second one of the grip attachment points is disposed at an end of the second portion of the resistance strap opposite that of the anchor attachment point (see paragraph [0110] lines 2-10 cited above); and
one or more tension measurement devices (right and left force sensors 122) integrated with the resistance strap (see Fig. 19) to measure a tension applied to the first portion “A force sensor 122 can be physically and electrically coupled to track, record, and/or analyze the resistance experienced by a user during a workout”), wherein the one or more tension measurement devices each comprise an electronics module having a communication interface (see Fig. 24; electronics circuitry 1224, paragraph [0104], “The electronic circuitry 1224 can include an RF clock, an RF circuit, an RF clock buffer, an application processor, a Bluetooth transceiver module, a Bluetooth RF transceiver, and a Bluetooth antenna, and can be configured for wireless transmission of detected force data by means known in the art”), and wherein the electronics module of each of the one or more tension measurement devices is configured to wirelessly communicate data indicative of the tension of its respective one of the one or more tension measurement devices to a remote device via its respective communication interface (paragraph [0094] lines 4-7, “forces sensor 122 includes wireless transmission capability, such as Bluetooth.RTM. capability, to wirelessly transmit data to an external receiver, such as a computer, smartphone, or other device”).

    PNG
    media_image1.png
    440
    537
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    832
    575
    media_image2.png
    Greyscale


Regarding claim 2, Oltorik further discloses wherein the one or more tension measurement devices comprise a first tension measurement device (right force sensor 122) integrated at a point between the anchor attachment point and the grip attachment point (107) of the first portion (right resistance band 106) of the resistance strap and a second tension measurement device (left force sensor 122) integrated at a point between the anchor attachment point and the grip attachment point (107)  of the second portion (left resistance band 106) of the resistance strap (see Fig. 19 and paragraph [0110] lines 2-10 cited above).
Regarding claim 3, Oltorik further discloses wherein the resistance strap comprises a first strap (right resistance band 106) and a second strap (left resistance band 106), and wherein the first strap and the second strap comprise the first portion and the second portion, respectively (see rejection above to claim 1).
Regarding claim 4, Oltorik further discloses wherein the resistance strap comprises an elastic resistance material (paragraph [0089] lines 1-2, “The resistance bands 106 may be of varying length, diameter, and elastic material to allow for varying resistance”).
Regarding claim 6, Oltorik further discloses one or more grip attachments (human interface mechanism 109, shown as workout bar 1091), wherein the one or more grip attachments are configured to interchangeably attach to one of more of the grip attachment points (via coupling mechanisms 107, paragraph [0088] lines 3-7, “The coupling mechanisms 107 may be metal or plastic clips or hooks or another element capable of removably coupling the resistance band 106 to the base attachment mechanisms 103 and the human interface mechanisms 109”).
Regarding claim 7, Oltorik further discloses wherein the one or more grip attachments comprise one or more of a handle grip, a ring grip, a ball grip, a sleeve grip, a bar, a rope grip, a resistance strap, and an anchoring device (see Fig. 19, human interface mechanism 109, shown as workout bar 1091).
Regarding claim 8, Oltorik further discloses wherein the anchor attachment point is configured to anchor a portion of the resistance strap in a stationary position (paragraph [0110] lines 2-10, “For example, one or more resistance bands can be coupled at one respective end with one or more corresponding human interface mechanisms 109, with a force sensor 122 incorporated in either the resistance band or the human interface mechanism 109. The other end of each resistance band 106 can be coupled to a pole. For example, the other end of each resistance band 106 can be coupled to a pole secured into a floor and/or ceiling, thereby providing a relatively immovable anchor”; where the pole acts as an anchor attachment point for 
Regarding claim 11, Oltorik further discloses wherein the anchor attachment point is disposed at about a midpoint of the resistance strap between the first portion (right resistance band 106) and the second portion (left resistance band 106; see paragraph [0110] lines 2-10).
Regarding claim 12, Oltorik further discloses wherein at least one of the one or more tension measurement devices (right and left force sensors 122) is integrated with the resistance strap at a point in-line between the grip attachment points and anchor attachment point on each of the first portion and the second portion of the resistance strap (see Fig. 19; when right and left resistance bands 106 are secured to a pole as disclosed in paragraph [0110] lines 2-10, each of the right and left force sensors 122 will be positioned in-line between the respective grip attachment points/coupling mechanisms 107 of the right and left resistance bands 106 and the anchor attachment point at the pole).
Regarding claim 13, Oltorik further discloses wherein the one or more tension measurement devices (right and left force sensors 122) are configured to further measure an amount of time the resistance strap is under tension (paragraph [0094] lines 1-3, “force sensor 122 can be programmed to detect when a repetitive, cyclic force change ends, and detect, store and/or transmit "rest" time data” and paragraph [0105] lines 9-13, “The transmitted and received data and/or calculated and reported information can also include the number of cycles, or repetitions, commonly called "reps" and the number of calories burned 130, as well as the time of the workout, 132 for an exercise session”).
Regarding claim 14, Oltorik further discloses wherein one or both of the one or more tension measurement devices (right and left force sensors 122) further comprise a display The force sensor 122 can have externally visible indicator lights 1221, or other externally-viewable indicia, including a screen 1222 showing, for example, force value data. Indicator lights can indicate, for example, the relative force applied to a resistance band and/or the power status of the force sensor power supply. In an embodiment, a plurality of LED lights can be used, with the lights indicating to a user or others increased force (i.e., increased resistance). In an embodiment, the increased force can be indicated by color, such that the plurality of lights can sequence from, for example, green to red with increased force”).
Regarding claim 15, Oltorik further discloses wherein the one or both of the amount of time the resistance strap is under tension and the amount of tension being applied to the resistance strap is displayed on the integrated display in real-time or as a cumulative running total over a period of time (paragraph [0101] lines 4-15 cited above, visible indicator lights 1221 and screen 1222 show real-time representations of the amount of tension being applied to the resistance strap, and, based on color changes of the lights, indicates how long the resistance strap experiences a certain amount of tension).
Regarding claim 16, Oltorik further discloses wherein the one or more tension measurement devices (right and left force sensors 122) are configured to transmit the amount of time the resistance strap is under tension to the remote computing device (paragraph [0105] lines 9-13, “The transmitted and received data and/or calculated and reported information can also include the number of cycles, or repetitions, commonly called "reps" and the number of calories burned 130, as well as the time of the workout, 132 for an exercise session”).
Regarding claim 18, Oltorik further discloses wherein the one or more tension measurement devices further comprise one or more of a timer, a sensor, memory, a processor, a speaker, and an input/output interface (paragraph [0102]-[0104], where force sensing module 1225 of force sensors 122 is a sensor, electronic circuitry 1224 of force sensors 122 includes an application processor, and actuator button 1228 of force sensors 122 is an input/output interface).
Regarding claim 19, Oltorik further discloses a trainer application installed on the remote computing device (see Figs. 25-26), wherein the trainer application is configured to receive and process data communicated from the one or more tension measurement devices (paragraph [0105] lines 1-13, “FIGS. 25 and 26 show representative, non-limiting, examples of data that can be transmitted to an external device, such as a smartphone 126. As depicted in FIG. 25, for example, showing two smartphones with data displayed, an application on the external device can receive data including current data, such as weight, e.g., pounds, lifted 128, and can calculate and report other information, such as maximum pounds, average pounds, or other weight reporting. The transmitted and received data and/or calculated and reported information can also include the number of cycles, or repetitions, commonly called "reps" and the number of calories burned 130, as well as the time of the workout, 132 for an exercise session”).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US Patent No. 10857425).
Regarding independent claim 1
a resistance strap (right resistance band 132, flexible strap 160, and left resistance band 142) comprising an elastic resistance material (resistance bands 132, 142; Col. 13 lines 63-64, “Where hyperelastic materials such as rubber and latex are used for resistance bands 132, 142”) and having a first portion (right resistance band 132) and a second portion (left resistance band 142);
an anchor attachment point (in the broadest reasonable interpretation, lacking any other structural or functional limitations, the right anchor point 115 and left anchor point 125 on the flexible strap 160 have been interpreted as anchor attachment points, as they are configured for a user to stand on to anchor the flexible strap in a fixed position, as shown in Fig. 1, or the point in which the user wraps the flexible strap 160 around the vertical support 202 has been interpreted as an anchor attachment point, as it anchors the flexible strap around the vertical support, as shown in Fig. 2) disposed between the first portion and the second portion of the resistance strap (see Figs. 1-2, anchor attachment point disposed between right resistance band 132 and left resistance band 142 along flexible strap 160);
grip attachment points (point of attachment of right and left handles 110, 120 to right and left resistance bands 132, 142, respectively), wherein a first one of the grip attachment points is disposed at an end of the first portion of the resistance strap opposite that of the anchor attachment point (see Fig. 1, point of attachment of right handle 110 to right resistance band 132) and a second one of the grip attachment points is disposed at an end of the second portion of the resistance strap opposite that of the anchor attachment point (see Fig. 1, point of attachment of left handle 120 to left resistance band 142); and
one or more tension measurement devices (right force sensor 130, left force sensor 140, and electronics module 150 constitutes a tension measurement device) integrated with the resistance strap (see Fig. 1) to measure a tension applied to the first portion and/or second portion of the resistance strap (Col. 3 lines 52-58, “Right force sensor 130 generates a first electrical signal indicative of the sensed right tension 116 that is received by electronics module 150 (see right sensor signal 928 in FIG. 9), and left force sensor 140 generates a second electrical signal indicative of the sensed left tension 126 that is received by electronics module 150 (see left sensor signal 938 in FIG. 9)”), wherein the one or more tension measurement devices each comprise an electronics module (electronics module 150) having a communication interface (see Fig. 9, electronics module comprises RF transceiver circuit 906; Col. 3 lines 58-62, “Electronics module 150 processes the first and second electrical signals to determine first and second force values and wirelessly transmits a wireless communication 151 indicative of sensed tensions 116 and 126 to a remote device 152”), and wherein the electronics module of each of the one or more tension measurement devices is configured to wirelessly communicate data indicative of the tension of its respective one of the one or more tension measurement devices to a remote device (remote device 152) via its respective communication interface (Col. 8 lines 25-29, “RF transceiver circuit 906 may use one or more wireless protocols, such as Bluetooth, Wi-Fi, or ZigBee. In certain embodiments, RF transceiver circuit 906 transmits wireless communication 151 to remote device 152 using any of several protocols for streaming data over networks” and Col. 9 lines 61-64, “Microprocessor circuit 902 then sends exercise data 1050 over data bus 950 to RF transceiver circuit 906 for transmission, via antenna 916, to remote device 152 as wireless communication 151”).

    PNG
    media_image3.png
    706
    475
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    447
    513
    media_image4.png
    Greyscale

Regarding claim 10, Thomas further discloses wherein a position of the anchor attachment point is adjustable along a length of the resistance strap (as shown in Fig. 1, right and left anchor points 115, 125 are adjustable along flexible strap 160 based on positioning of the user 101, and in Fig. 2, flexible strap 160 has a single anchor attachment point to vertical support 202; see Col. 4 lines 9-17 and lines 20-26 for adjustable positions of anchor attachment point based on configuration of resistance strap for various exercises as shown in Figs. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oltorik (US Publication No. 20200023229) and further in view of Abramovich (US Patent No. 9675835).
Oltorik teaches the invention as substantially claimed, see above.
Regarding claim 5, Oltorik does not teach one or more length adjusters, wherein the one or more length adjusters are configured to adjust a length of at least one of the first portion (right resistance band 106) and the second portion (left resistance band 106) of the resistance strap.
Abramovich teaches an analogous tension training system (exerciser 100) comprising a resistance strap in the form of a pair of elastic straps (110) coupled to one another at a common anchor attachment point (hanger 112), wherein each of the pair of elastic straps comprises a length adjuster (buckle 120) that is configured to adjust a length of the respective elastic strap (Col. 4 lines 41-44, “Sliding the buckle along an elastic strap attached thereto enables adjusting a length of the elastic strap according to the marked indications”).

    PNG
    media_image5.png
    653
    339
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each of the first and second portion of the resistance strap of Oltorik to include a respective length adjuster in the form of a sliding buckle, as is similarly taught by Abramovich, for the purpose of allowing a user to adjust a length of each of the first and second portions of the resistance strap as desired.
Regarding claim 9, Oltorik discloses wherein the anchor attachment point of the resistance strap secures the resistance strap to a stationary structure of a pole, to which a second end of each of the first strap (right resistance band 106) and the second strap (left resistance band 106) are coupled (paragraph [0110] lines 2-10, “For example, one or more resistance bands can be coupled at one respective end with one or more corresponding human interface mechanisms 109, with a force sensor 122 incorporated in either the resistance band or the human interface mechanism 109. The other end of each resistance band 106 can be coupled to a pole. For example, the other end of each resistance band 106 can be coupled to a pole secured into a floor and/or ceiling, thereby providing a relatively immovable anchor”), but does not necessarily 
Abramovich teaches an analogous tension training system (exerciser 100) comprising a resistance strap in the form of a pair of elastic straps (110) connected to one another via coupling members (102) and a hanger (112), where the coupling members (102) are configured to anchor the resistance strap to a vertical post or an overhead rail and the hanger is configured to releasably hang the exerciser (100) from a suitable support (Col. 3 line 63 - Col. 4 line 7, “Generally, coupling member 102 may be anchorable, e.g. anchored to a suitable support such as vertical post or an overhead rail. In some embodiments, coupling member 102 is anchored by wrapping at least partly around the support with suitable division or apportionment of exerciser 100 such as to practically equal parts. Optionally or alternatively, coupling member 102 comprises and/or attached to a hanger denoted as a hanger 112 and exemplified by a ring that represents any kind of a hanger such as a hook or a loop. Generally, hanger 112 is suitable for hanging exerciser 100 on a support while practically dividing exerciser 100 into equal parts”).
As the tension training system of Abramovich is similarly configured to be anchored to a vertical support, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anchor attachment point of Oltorik to include an anchoring device in the form of a releasable hanger to anchor the system to a stationary structure or support, as is similarly taught by Abramovich, for the purpose of allowing a user to position the tension training system as desired on various suitable support structures as is convenient (Abramovich Col. 3 line 63 - Col. 4 line 9).

Claims 20-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oltorik (US Publication No. 20200023229) and further in view of Hinds et al. (US Patent No. 8491446).
Oltorik teaches the invention as substantially claimed, see above.
Regarding claim 20, Oltorik further discloses wherein the trainer application is configured to process the data received from the one or more tension measurement devices (right and left force sensors 122; see Figs. 26-30; paragraphs [0107], “Referring to FIGS. 27-30, there is depicted an example embodiment of the portable strength training system 200 and method 300 being reported. As shown in FIG. 27, a first loop, e.g., a first round, of resistance forces can be transmitted, received, and reported graphically. As shown in FIG. 28, a second loop, e.g., a second round, of resistance forces can be transmitted, received, and reported graphically. As shown in FIG. 29, a periodic, e.g., daily, representation of total weight, e.g., pounds, can be graphically displayed. And as depicted in FIG. 30, a graphical display of all historic data can be transmitted, received, stored, and displayed”), but does not necessarily teach wherein the trainer application is configured to one or more of determine an exerciser’s progress, recommend exercise progressions, and recommend exercise regressions based on the exerciser’s performance as compared to a predefined criteria for a selected exercise or workout regime.
Hinds et al. teaches a tension training system (Fig. 1) comprising an elastic member (10) and a tension measurement device connected thereto (sensor body 100), where the tension measurement device transmits sensed pulling and/or pushing forces to a web application (Col. 5 lines 63-67, “it is notable that the sensor body 100 might transmit exercise data to a web application, and the user might then be able to direct the browser of his/her mobile device to the web application, or call in to the web application, to obtain a visual and/or audio presentation of the data”) that can be accessed via a remote computing device (“client device” in the form of a personal computer, mobile device, or game console, Fig. 4, Col. 5 lines 40-53), and wherein the web application and remote compute device are configured to one or more of determine an exerciser’s progress, recommend exercise progressions, and recommend exercise regressions based on the exerciser’s performance as compared to a predefined criteria for a selected exercise or workout regime (Col. 6 lines 1-13, “The client device may then perform data recordation, audiovisual feedback, and other functionality, such as displaying live (real-time) force values in graphical form; tracking progress of the user and his/her exercise routine; indicating milestone force values using audiovisual cues; providing long-term data storage; reporting real-time and historical (or cumulative) data trends, calculations, and analyses; instructing users on proper exercise techniques and recommended exercise routines; providing a user interface allowing for the specification and adjustment of workout parameters, alarms, routines, etc.; and correlating data from the sensor body 100 with data from other devices, e.g., heart monitors or other physiological sensors” and Col. 6 lines 38-46, “a first sound indicating that the measured force has met or exceeded a target force level, or a maximum force limit; a second sound signaling the time for which a pose or a motion should be sustained ("hold time"); a third sound if the measured force falls below the relaxation force for a given repetition; a fourth sound indicating the completion of an exercise, or the completion of an entire workout routine, or the attainment of a workout milestone (for example, total calories burned, total work done, etc.); and so forth”, where a target force level and a relaxation force indicate a predefined criteria for the exercise).

    PNG
    media_image6.png
    521
    287
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    435
    607
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the trainer application of Oltorik to include the functionality of providing an exerciser with feedback to determine the exerciser’s progress, recommend exercise progressions, and/or recommend exercise regressions, as is similarly taught by Hinds et al., for the purpose of providing feedback to a user to enhance the exercise experience and to track the exerciser’s progress over time.
Regarding claim 21, Oltorik teaches wherein each of the one or more tension measurement devices (right and left force sensors 122) comprise visible indicator lights (1221) and screen (1222) to display exercise data (paragraph [0101]), but does not teach wherein the trainer application is configured to transmit data to the one or more tension measurement devices (right and left force sensors 122) wherein the transmitted data comprises prompts to an exerciser to one or more of begin or end a selected exercise or workout regime, to increase or decrease a tempo of the selected exercise or workout regime, to increase or decrease a tension of the resistance strap for the selected exercise or workout regime, to increase or decrease a time under tension during the selected exercise or workout regime, to change the exerciser’s positioning for 
Hinds et al. teaches a tension training system (Fig. 1) comprising an elastic member (10) and a tension measurement device connected thereto (sensor body 100), where the tension measurement device transmits sensed pulling and/or pushing forces to a web application (Col. 5 lines 63-67, “it is notable that the sensor body 100 might transmit exercise data to a web application, and the user might then be able to direct the browser of his/her mobile device to the web application, or call in to the web application, to obtain a visual and/or audio presentation of the data”) that can be accessed via a remote computing device (“client device” in the form of a personal computer, mobile device, or game console, Fig. 4, Col. 5 lines 40-53), and wherein the web application and remote computing device are configured to transmit data to the tension measurement device (sensor body 100) which comprises a speaker (162) and light-emitting diodes (LEDs, see Fig. 3; Col. 4 lines 47-63), where the transmitted data comprises prompts to an exerciser to one or more of begin or end a selected exercise or workout regime, to increase or decrease a tempo of the selected exercise or workout regime, to increase or decrease a tension of the elastic member for the selected exercise or workout regime, to increase or decrease a time under tension during the selected exercise or workout regime, to change the exerciser’s positioning for the selected exercise or workout regime, and/or to recommend an exercise or workout regime to the exerciser (Col. 6 lines 26-55, specifically lines 36-53, “In this case, various audio messages can be associated with different information or events, with (for example) a first sound indicating that the measured force has met or exceeded a target force level, or a maximum force limit; a second sound signalling the time for which a pose or a motion should be sustained ("hold time"); a third sound if the measured force falls below the relaxation force for a given repetition; a fourth sound indicating the completion of an exercise, or the completion of an entire workout routine, or the attainment of a workout milestone (for example, total calories burned, total work done, etc.); and so forth. Audio cues in user-selected languages (as well as visual and/or tactile cues using various output devices) can provide instructions on (for example) how to perform various exercises, to move in various directions, or to use different muscles. Sound can also be used to provide rhythmic output, like that of a metronome, to assist with user timing of actions”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each of the tension measurement devices of Oltorik to further include a speaker and to modify the trainer application of Oltorik to include the functionality of transmitting audio and/or visual signals to the user via the tension measurement device to indicate various aspects and/or measurements of the exercise or workout regime, as is similarly taught by Hinds et al., for the purpose of providing feedback to a user to enhance the exercise experience utilizing the visible indicator lights, screen, and speaker and to provide cues to the user regarding progression throughout an exercise.
Regarding claim 22, Oltorik as modified by Hinds et al. further teaches wherein the prompts are one or both of audible (via speaker 162 of Hinds et al.) and visual (via visible indicator lights 1221 and screen 1222 of Oltorik as modified by Hinds et al.).
Regarding claim 23, Oltorik does not teach wherein the trainer application comprises one or more preprogrammed workout regimes.
Hinds et al. teaches a tension training system (Fig. 1) comprising an elastic member (10) and a tension measurement device connected thereto (sensor body 100), where the tension measurement device is communicatively coupled with a web application (Col. 5 lines 63-67, “it is notable that the sensor body 100 might transmit exercise data to a web application, and the user might then be able to direct the browser of his/her mobile device to the web application, or call in to the web application, to obtain a visual and/or audio presentation of the data”) that can be accessed via a remote computing device (“client device” in the form of a personal computer, mobile device, or game console, Fig. 4, Col. 5 lines 40-53), and wherein the web application and remote computing device comprise one or more preprogrammed workout regimes (Col. 6 lines 7-9, “instructing users on proper exercise techniques and recommended exercise routines”, and Col. 6 lines 47-51, “Audio cues in user-selected languages (as well as visual and/or tactile cues using various output devices) can provide instructions on (for example) how to perform various exercises, to move in various directions, or to use different muscles”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the trainer application of Oltorik to include preprogrammed workout regimes/instructions, as is similarly taught by Hinds et al., for the purpose of allowing a user to receive feedback cues related to the selected workout regime to evaluate performance and progression throughout an exercise (Hinds et al. Col. 6 lines 1-55).
Regarding independent claim 25, Oltorik discloses a method of using a tension trainer system (embodiment of Fig. 19), the method comprising:
providing a tension trainer system, comprising:
a resistance strap (right resistance band and left resistance band 106 each having a first end attached to a human interface mechanism 109 and a second end attached to an anchor point, paragraph [0110] lines 2-10, “For example, one or more resistance bands can be coupled at one respective end with one or more corresponding human interface mechanisms 109, with a force sensor 122 incorporated in either the resistance band or the human interface mechanism 109. The other end of each resistance band 106 can be coupled to a pole. For example, the other end of each resistance band 106 can be coupled to a pole secured into a floor and/or ceiling, thereby providing a relatively immovable anchor”; insomuch as Applicant has shown the resistance strap can be comprised of a first strap and a second strap by having a first and a second strap connected to a common anchor attachment point, the Office takes the position that the right resistance band and the left resistance band 106 being anchored at a common anchor attachment point of a pole of Oltorik constitutes a resistance strap) having a first portion (right resistance band 106) and a second portion (left resistance band 106)
an anchor attachment point (point of attachment of each of the left and right resistance bands anchored to the pole, paragraph [0110] lines 2-10 cited above) disposed between the first portion and the second portion of the resistance strap (when both the right and left resistance bands are anchored to the pole, the pole will be disposed between the right and left resistance bands)
grip attachment points (coupling mechanisms 107 of right and left resistance bands 106 for attachment to human interface mechanism 109), wherein a first one of the grip attachment points is disposed at a distal most end of the first portion of the resistance strap and a second one of the grip attachment points is disposed at a distal most end of the second 
one or more tension measurement devices (right and left force sensors 122) integrated with the resistance strap (see Fig. 19) to measure a tension applied to the first portion and/or second portion of the resistance strap (paragraph [0092] lines 4-6, “A force sensor 122 can be physically and electrically coupled to track, record, and/or analyze the resistance experienced by a user during a workout”), wherein the one or more tension measurement devices each comprise an electronics module having a communication interface (see Fig. 24; electronics circuitry 1224, paragraph [0104], “The electronic circuitry 1224 can include an RF clock, an RF circuit, an RF clock buffer, an application processor, a Bluetooth transceiver module, a Bluetooth RF transceiver, and a Bluetooth antenna, and can be configured for wireless transmission of detected force data by means known in the art”), and wherein the electronics module of each of the one or more tension measurement devices is configured to wirelessly communicate data indicative of the tension of its respective one of the one or more tension measurement devices to a remote device via its respective communication interface (paragraph [0094] lines 4-7, “forces sensor 122 includes wireless transmission capability, such as Bluetooth.RTM. capability, to wirelessly transmit data to an external receiver, such as a computer, smartphone, or other device”
anchoring the resistance strap via the anchor attachment point (by anchoring second ends of each of the right and left resistance bands 106 to a pole, see paragraph [0110] lines 2-10 cited above);
attaching one or more attachment grips (human interface mechanism 109, shown as workout bar 1091) to one or more of the grip attachment points (see Fig. 19);
a trainer application, wherein the trainer application is in communication with the one or more tension measurement devices (paragraph [0105] lines 1-13, “FIGS. 25 and 26 show representative, non-limiting, examples of data that can be transmitted to an external device, such as a smartphone 126. As depicted in FIG. 25, for example, showing two smartphones with data displayed, an application on the external device can receive data including current data, such as weight, e.g., pounds, lifted 128, and can calculate and report other information, such as maximum pounds, average pounds, or other weight reporting. The transmitted and received data and/or calculated and reported information can also include the number of cycles, or repetitions, commonly called "reps" and the number of calories burned 130, as well as the time of the workout, 132 for an exercise session”); and
executing a selected exercise or workout regime, wherein data from an exercise executing the selected exercise or workout regime is collected and communicated via the one or more tension measurement devices to the trainer application for processing (see paragraph [0094] lines 4-7 and paragraph [0105] lines 1-13 cited above).


Hinds et al. teaches a method of using a tension training system (Figs. 1 and 4) comprising an elastic member (10) and a tension measurement device connected thereto (sensor body 100), where the tension measurement device is communicatively coupled with a web application (Col. 5 lines 63-67, “it is notable that the sensor body 100 might transmit exercise data to a web application, and the user might then be able to direct the browser of his/her mobile device to the web application, or call in to the web application, to obtain a visual and/or audio presentation of the data”) that can be accessed via a remote computing device (“client device” in the form of a personal computer, mobile device, or game console, Fig. 4, Col. 5 lines 40-53), and wherein the web application and remote computing device comprise one or more exercises or workout regimes that are configured to be selected and programmed by a user as desired (Col. 6 lines 7-11 “instructing users on proper exercise techniques and recommended exercise routines; providing a user interface allowing for the specification and adjustment of workout parameters, alarms, routines, etc.”, and Col. 6 lines 47-51, “Audio cues in user-selected languages (as well as visual and/or tactile cues using various output devices) can provide instructions on (for example) how to perform various exercises, to move in various directions, or to use different muscles”), where the web application and remote computing device receive and process data from the tension measurement device and are configured to provide audiovisual prompts via a speaker (162) and light-emitting diodes (LEDs) on the tension measurement device (see Fig. 3; Col. 4 lines 47-63) to the user related to the selected exercise or workout regime to provide feedback to the user related to the force parameters, timing of the exercise or workout regime being performed, or suggested changes to be made to the movements of the “The client device may then perform data recordation, audiovisual feedback, and other functionality, such as displaying live (real-time) force values in graphical form; tracking progress of the user and his/her exercise routine; indicating milestone force values using audiovisual cues; providing long-term data storage; reporting real-time and historical (or cumulative) data trends, calculations, and analyses”; Col. 6 lines 47-51 cited above; Col. 6 lines 51-53, “Sound can also be used to provide rhythmic output, like that of a metronome, to assist with user timing of actions”).
As Oltorik teaches wherein each of the tension measurement device (left and right force sensors 122) includes visible indicator lights (1221) and a screen (1222) for displaying exercise related data (paragraph [0101]), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the trainer application of Oltorik to include exercises or workout regimes/instructions that are configured to be selected by a user as desired and to modify the tension measurement device of Oltorik to further include a speaker, as is similarly taught by Hinds et al., for the purpose of allowing a user to receive audiovisual feedback cues related to the selected workout regime utilizing the visible indicator lights, screen, and speaker to evaluate performance and progression throughout a selected exercise (Hinds et al. Col. 6 lines 1-55).
Regarding claim 26, Oltorik as modified by Hinds et al. further teaches adjusting one or more elements of the exercise or workout regime in response to prompts from the one or more tension measurement devices (via feedback provided by speaker, visible indicator lights, and screen on each tension measurement device, see Hinds et al. Col. 6 lines 1-6 and lines 47-53 cited above), wherein the prompts are generated by the trainer application (as modified by Hinds et al.) based on the processed data (see Hinds et al. Col. 6 lines 26-55 for audiovisual prompts .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oltorik (US Publication No. 20200023229) and further in view of Fell (US Publication No. 20170216658).
Oltorik teaches the invention as substantially claimed, see above.
Regarding claim 24, Oltorik does not teach the system further comprising an exercise mat, wherein the exercise mat comprises positioning markings.
Fell teaches a similar trainer system in the form of a TRX wall mounted suspension training system comprising a first and a second strap (A, R) that are mounted to a support structure in the form of a wall or a ceiling at an anchor point (X), and an exercise mat (“Companion mat”, illustrated in the figure having visual measurements from 0” to 6”, or from point Q to point Z), wherein the exercise mat comprises positioning markings (“foot placement-suggestive markings”, see paragraph [0016] lines 3-19).

    PNG
    media_image8.png
    675
    469
    media_image8.png
    Greyscale

As Fell teaches a similar system to that of Oltorik wherein a first portion/strap and a second portion/strap are anchored to a vertical support/wall such that a user can perform various exercises thereon as desired, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tension trainer system of Oltorik to include the exercise mat with positioning markings, as taught by Fell, for the purpose of providing a visual indication of the position of the user throughout various exercises to ensure proper placement of the user’s feet and to provide a visual evaluation of the difficulty of exercises performed (paragraph [0017], lines 12-15, “These 1' increments, therefore, can dictate foot placement for desired degrees of exercise difficulty and also indicate the distance from the TRX anchor point X”; paragraph [0018] lines 10-14, “Preferably, both visual and tactile markings are used in some embodiments so that the exerciser can both see and feel the desired foot positions. The use of both types of markings may assist the exerciser in locating the desired foot positions”).

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues the prior art to Thomas discloses two force sensors that each communicate with a single electronics module. The Office agrees with this interpretation, however as Applicant’s claim language is stated as “one or more tension measurement devices” that “each comprise an electronics module”, an alternate interpretation of the prior art provided above presents the two force sensors and the electronics module as a single tension measurement device, thereby satisfying the claim language.
Applicant further argues the flexible strap of Thomas that includes the conductive pathways between the two force sensors and the electronics module cannot be elastic. The Office agrees with this interpretation based on the disclosure of Thomas, however it is noted that the claim language only recites “a resistance strap comprising an elastic resistance material”, and the right resistance band 132 and left resistance band 142 of the resistance strap of Thomas are disclosed as comprising an elastic resistance material, thereby satisfying the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784